Citation Nr: 9929685	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-11 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.L.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1952 to January 
1956.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997, rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) regional 
office (RO), which denied entitlement to service connection 
for the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died in June 1997 at the age of 64 as the 
result of carcinoma of the esophagus.

2.  There is no competent evidence of a nexus between the 
cause of death and service, including a service connected 
disability.



CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

The surviving spouse of a veteran who dies as the result of 
injury or disease incurred in or aggravated by service will 
be entitled to compensation.  38 U.S.C.A. § 1121 (West 1991).  
Service connection will be granted for the cause of a 
veteran's death if a service connected disability was the 
cause or a contributory cause of death.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service connected disease or injuries 
of any evaluation, (even though evaluated 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal function and not materially affecting 
other vital body functions.

Service connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of the disease or injury primarily causing death.  
Where the service connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  However, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312 (1995).

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die).  However, the last 
two requirements must be supported by evidence of record.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Brown, 
9 Vet. App. 40, 46 (1996).

Analysis

In the instant case the death certificate showing that the 
veteran died of cancer of the esophagus, constitutes 
competent evidence of a current disability for purposes of 
establishing a well-grounded claim under Caluza.

The appellant and her witness have testified that they 
believe that the fatal cancer was related to the service 
connected fracture of the right thumb.  They assert that the 
veteran may have been exposed to toxic chemicals in gunpowder 
to which the veteran was exposed.  The fact that the service 
medical records document the right thumb injury and that the 
veteran was service connected for that injury, constitutes 
competent evidence of inservice incurrence for purposes of 
the Caluza test.

The remaining element for a well-grounded claim under Caluza 
is competent evidence of a nexus between the fatal cancer and 
the thumb injury or some incident of service.  The appellant 
and her son have testified have testified to their belief 
that there was such a nexus.  However, as lay persons they 
lack the necessary medical expertise to express an opinion as 
to what is essentially a question of medical causation.  
Grottveit v. Brown, supra.

The appellant has also submitted toxicologic profiles from 
the U.S. Department of Health and Human Services, Public 
Health Service, relating to the effects of exposure to 2,4,6-
Trinitrotoluene.  This evidence was apparently meant to 
support her theory that the veteran's thumb injury involved 
exposure to toxins in gunpowder, which ultimately lead to the 
fatal cancer.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a lay 
opinion, coupled with reliance on medical treatises, is 
insufficient to satisfy the medical nexus requirements 
necessary to an award of service connection, but the Court 
has not pronounced such treatise evidence as insufficient to 
well ground a claim.  In Libertine v. Brown, the Court held 
that the veteran's statements, taken together with published 
medical authorities, did not provide the requisite medical 
evidence to demonstrate a causal relationship between that 
veteran's claimed disability and his service.  9 Vet. App. 
521, 523 (1996).  However, in Libertine, the Court did not 
address the validity and credibility of medical treatises as 
evidence.  It simply found that, if such evidence is 
presented, it must demonstrate a connection between service 
incurrence and a present injury or condition.  Id.

In Beausoleil v. Brown, the Court addressed the specificity 
required when attempting to link a service-incurred injury to 
a present condition.  8 Vet. App. 459 (1996).  The Court held 
that a VA physician's statement, that "Trauma to the chest 
can cause restrictive lung disease," did not link chest 
trauma specifically to the veteran's current condition.  Id. 
at 463.  The Court ruled this fact-specific evidence to be 
insufficient due to the "generic statement about the 
possibility of a link between chest trauma and restrictive 
lung disease."  It stated that "[s]uch a statement is too 
general and inconclusive to make the claim well grounded in 
the appellant's case."  Id.

In Sacks v. West, this Court held that a medical article that 
contained a generic statement regarding a possible link 
between a service-incurred mouth blister and a present 
pemphigus vulgaris condition, did not satisfy the nexus 
element of a well-grounded claim.  11 Vet. App. 314 (1998).  
The Court considered this to be analogous to such statements 
as "occasional joint pain is usually an early symptom of 
arthritis or . . . an incident of chest pain will usually 
occur before heart disease is diagnosed."  Id. at 317.  As a 
result, the Court did not accept this particular medical 
treatise evidence as sufficient to demonstrate the requisite 
medical nexus for a well-grounded claim.  However, the Court 
cautioned that its "holding does not extend to a situation 
where medical article or treatise evidence, standing alone, 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion."  Id.

In brief, the Court has held that, in order to establish 
service connection by means of a medical treatise, the 
treatise evidence must "not simply provide speculative 
generic statements not relevant to the veteran's claim,"  
Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the 
treatise evidence, "standing alone," must discuss "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion."  Id.  (citing Sacks v. 
West, 11 Vet. App. 314, 317 (1998)).

The medical texts supplied by the appellant do not relate to 
the veteran's specific situation.  They discuss the effects 
of Trinitrotoluene exposure in workers involved in the 
manufacture of high explosives.  There has been no allegation 
that the veteran was involved in the manufacture of high 
explosives, rather it has been alleged that he had only 
incidental exposure to explosives in an accident.  Further, 
the medical literature does not specifically link such 
exposure to the specific form of cancer that caused the 
veteran's death.  Therefore, the Board concludes that the 
texts supplied by the appellant do not constitute competent 
evidence of a nexus between the cause of death and service.

In the absence of any other competent evidence of a nexus 
between the cause of death and service, the claim is not well 
grounded and must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

